SCHWARTZER & MCPHERSON LAW FIRM

2850 South ]ones Boulevard, Suite 1

Las Vegas, Nevada 89146-5308
Tcl: (702) 228-7590 ' Fax: (702) 892-0122

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 18-12662-ab| Doc 146 Entered 02/21/19 09:47:36 Page 1 of 5

Jason A. Imes, Esq., NV Bar No. 7030
Schwartzer & McPherson Law Firm

2850 South Jones Blvd., Suite 1

Las Vegas NV 89146-5308

Telephone: (702) 228-7590

Facsimile: (702) 892-0122

E-Mail: bkfilin s s-1nlaw.c0m
Attorneys for Lenard E. Schwartzer, Trustee

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
In re: Case No. BK-S-18-12662-ABL
MEDIZONE INTERNATIONAL, INC., Chapter 7

Debtor' DECLARATION OF LENARD E.
SCHWARTZER SUPPORTING
MOTION FOR APPROVAL OF
SETTLEMENT AGREEMENT
(FRBP 9019)

Hearing Date: March 21, 2019
Hearing Time: 11:00 a.m.

 

 

 

l, LENARD E. SCHWARTZER, do declare the following under penalty of perjury:

l. I am over the age of eighteen and I am competent to make this Declaration. I have
personal knowledge of the facts in this matter, except where stated upon information and belief.

2. I am the duly appointed Chapter 7 Panel Trustee for the bankruptcy estate of Medizone
International, Inc., and I make this Declaration in support of my Motionfor Approval of Settlement
Agreement (the “MLion”).

3. I am seeking approval of a Settlement Agreement I have negotiated with EDWIN G.
MARSHALL, JILL C. MARSHALL (collectively the “Marshalls”), and ASEPTICSURE
SCIENTIFIC, LLC (“A§L”) purchasers of substantially all of the assets of this bankruptcy estate).
The terms are set forth with more particularity in the Settlement Agreement attached to the Motion
as Exhibit “1.” In general terms, the Marshalls, ASL and I have agreed that ASL owns any
claims, rights, causes of action, damages, liens and all other charges against all former officers,

directors, representatives, agents, employees, counsel and other insiders of the Debtor (the

Page l of 5

 

Las Vegas, chada 89146-5308

2850 South ]oncs Boulevard, Suite 1
Tel: (702) 228-7590 - Fax: (702) 892-0122

SCHWARTZER & MCPHERSON LAW FIRM

 

Case 18-12662-ab| Doc 146 Entered 02/21/19 09:47:36 Page 2 of 5

“Sub]`ect Claims”), and that ASL will assign such claims to the Marshalls to investigate and
pursue, and in the event of any recovery, and after payment of the Marshall’s attorney’s fees and
expenses, the net proceeds will be divided with 25% to me for the benefit of the bankruptcy estate,
and 75% to the Marshalls.

4. On April 18, 2018, creditors Edwin G. Marshall and Dr. J ill C. Marshall
(collectively, the “Marshalls”), and creditors Ushio America, Inc. and Engineering CPR, Inc.
(together with the Marshalls, the “Petitioning Creditors”), filed an involuntary petition under
Chapter 11 the Bankruptcy Code against Debtor MEDIZONE INTERNATIONAL, INC. (the
“M”) in Reno, Nevada, thereby commencing bankruptcy case number 18-50412-GWZ (the
“Involuntarv Chapter ll Case”).

5. On May 8, 2018, the Debtor filed its voluntary petition pursuant to Chapter 7 of the
Bankruptcy Code in Las Vegas, Nevada, and I was appointed to administer the Chapter 7 estate.
The Involuntary Chapter 11 Case Was subsequently dismissed.

6. I was authorized to operate the business for approximately 90 days from June 1,
2018 through August 31, 2018 [ECF No. 36], and was authorized to borrow up to S200,000.00
from the Marshalls [ECF No. 40] to fund said operation pending sale of the estate’s assets.

7. As of August 31, 2018, I sold and transferred substantially all of the assets of the
estate to ASL as nominee of the Marshalls, for the sum of $500,000.00 pursuant to a Purchase and
Sale Agreement dated May 17, 2018 (the “PS_A”), which was approved and authorized by the
Bankruptcy Court under its Order Approving And Confz`rming Sale OfEstate Property Free Ana'
Clear OfAny Interest, entered on August 10, 2018 [ECF No. 85]. A copy of the PSA is attached
to the Motion as Exhibit “2.”

8. Pursuant to the PSA, the assets sold included all assets used for the operation of
Debtor’s business, including but not limited to the intellectual property, real property, fixtures,
tangible and intangible personal property, inventory, goodwill, and other assets of the business
(the “Aise_t_s”).

/ / /
/ / /

Page 2 of 5

 

SCHWARTZER & MCPHERSON LAW FIRM

2850 South Joncs Boulcvard, Suite 1

Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 ~ Fax: (702) 892-0122

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-ab| Doc 146 Entered 02/21/19 09:47:36 Page 3 of 5

9. Pursuant to Section 1.1 of the PSA, the property of the estate transferred to ASL
included “all of [the Trustee’s] right, title and interest in and to all of the assets used by Debtor in
connection with the operation of the [business of the Debtor].”

10. The bill of sale (the “Bill of Sale”) executed by me and delivered to ASL as of
August 31, 2018 included the following language identifying the Estate property transferred to
ASL pursuant to the PSA, among other assets:

All of the Estate’s right, title, ownership and interest in and to
claims, causes of action, damages, liens and all other charges against
third parties, including without limitation any and all causes of
action and claims against former officers and directors of [the
Debtor].

11. Based on the PSA, the Bill of Sale and the Marshalls’ recollection of the expressed
intent of the parties to the PSA, ASL claims ownership of the Subject Claims, among other claims,
rights and assets transferred by me to ASL.

12. I also claim ownership of the Subject Claims, contending that the PSA approved by
the Bankruptcy Court did not provide for transfer of such claims to ASL, that the parties did not
express any intention of transferring the ownership of the Subject Claims, and that the Bill of Sale
erroneously identifies the Subject Claims among the transferred assets.

13. I have negotiated with the Marshalls and ASL to resolve our dispute as to the
ownership of the Subject Claims, subject to Court approval, in accordance with the terms and
conditions set forth in the Settlement Agreement attached to the Motion as Exhibit “1.”

14. The Settlement Agreement confirms the Subj ect Claims were purchased from the
bankruptcy estate and are now held by ASL. However, in light of ASL’s present inability to fund
the investigation of and, if appropriate, prosecution of the Subject Claims, ASL will transfer its
ownership of the Subject Claims to the Marshalls. The Marshalls have indicated they are willing
to accept such transfer, based on their agreement with their counsel with respect to the funding of
such investigation and prosecution.

/ / /
/ / /

Page 3 of 5

 

SCHWARTZER & MCPHERSON LAW FIRM

2850 South ]ones Boulevard, Suite 1

Las Vegas, Nevada 89146-5308

Tel= (702)228-7590- Fax= (702)892_0122

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-ab| Doc 146 Entered 02/21/19 09:47:36 Page 4 of 5

15. I have negotiated the Settlement Agreement with the Marshalls and ASL so that the
Marshalls and ASL may fund the investigation of the Subject Claims, and potential related
litigation, and the bankruptcy estate will share the net benefit from any recovery (25%) without
incurring the expense of the investigation and litigation.

16. I believe the proposed terms of the Settlement Agreement are justified, and in my
business judgment I have concluded this proposed compromise is in the best interest of the estate
and creditors.

17. I believe that, if litigated, the Court would agree that the Subj ect Claims were not
transferred to the Marshalls or ASL pursuant to the Purchase and Sale Agreement since those
assets were never identified in the PSA (attached to the Motion as Exhibit “2”), those claims were
never discussed in the Motion to approve the asset sale, and the Subject Claims are not “assets
used by the Debtor connection With the operation of the [business of the Debtor].” Nevertheless, l
recognize there is ambiguity in some of the settlement negotiation communications, and recognize
the importance in this particular case of resolving this issue to clarify which party may pursue the
Subj ect Claims.

l8. After consideration of the economics of the situation, and evaluation of currently
available information supporting the Subject Claims, I have concluded it is in the best interest of
the estate to have the Marshalls and/or ASL fund the investigation and litigation of the Subject
Claims rather than the bankruptcy estate. I have concluded it is in the best interests of the estate to
avoid placing the entire expense and risk of investigation and litigation of the Subject Claims on
the bankruptcy estate when other parties are motivated to fund and pursue such activity, while still
retaining a potential benefit to the bankruptcy estate in the event of recovery.

19. l have not identified collection expense as a basis for proposing this Settlement
Agreement with the Marshalls and ASL. I am not attempting to collect from the Marshalls or
ASL. This Settlement Agreement resolves any ambiguity regarding ownership of the Subject
Claims, and also provides a mechanism ensuring the estate will still benefit from any recovery

relating to the Subject Claims.

Page 4 of 5

 

SCHWARTZER & MCPHERSON LAW FIRM

2850 South Jones Boulevard, Suite 1

Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 ‘ Fax: (702) 892-0122

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 18-12662-ab| Doc 146 Entered 02/21/19 09:47:36 Page 5 of 5

20. I determined that investigation of the Subj ect Claims against the Debtor’s former
officers and related parties will necessarily be an expensive endeavor requiring substantial
attorney’s fees and costs, and out-of-state travel, and that pursuing the Subj ect Claims will likely
involve protracted discovery and litigation. In my experience, claims against former directors and
officers are inherently expensive and complex to investigate and to litigate. The Settlement
Agreement will help preserve the bankruptcy estate’s current holdings by shifting the investigative
and litigation expense to the Marshalls and/or ASL, while at the same time continuing that the
Marshalls and/or ASL are the party in interest to pursue the Subj ect Claims, and ensuring that the
estate will receive a meaningful benefit in the event there are net proceeds recovered from these
claims.

21. I have concluded in my business judgment that the proposed Settlement Agreement
(attached to the Motion as Exhibit “1”) is in the best interest of the estate and creditors because it
will allow the Marshalls and/or ASL to investigate and pursue the Subj ect Claims which may
provide a Substantial benefit to the bankruptcy estate (25% of any net recovery) without any

additional expense to the bankruptcy estate.

Dated:February [ § ,2019

Lenard E.\S'cjwartzer /

Page 5 of 5

 

